Citation Nr: 0921854	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-17 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee condition, 
diagnosed as patellofemoral syndrome (PFS).


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to November 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).
The Board notes that the Veteran in this instance filed his 
original claim for service connection for a left knee 
condition, to include PFS, in November 2002.  The RO 
subsequently issued a rating decision dated March 2003 in 
which it denied the Veteran's claim on the basis that a left 
knee condition was not incurred in or aggravated by service.  
In August 2003, the Veteran submitted a statement in which he 
indicated that he was treated for left knee problems in 
service.  The Board finds that the Veteran's August 2003 
statement constitutes a valid notice of disagreement (NOD).

The Board further observes that a statement of the case (SOC) 
was not issued in this case until May 2005.  In the interim, 
it is noted that the RO treated correspondence from the 
Veteran as attempts to reopen his service connection claim.  
Rating decisions dated March 2004 and October 2004 denied the 
Veteran's service connection claim for a left knee condition 
on the grounds that he failed to submit new and material 
evidence.  The Board notes that the Veteran timely perfected 
his service connection claim in June 2005 following the 
issuance of the SOC.  As such, the Board has identified the 
issue on appeal as one of direct service connection for a 
left knee condition rather than as a claim to reopen.

The Board remanded the Veteran's claim in October 2007 for 
additional evidentiary development.  This development was 
completed and the Veteran's claim is before the Board for 
final appellate consideration.


FINDING OF FACT

A left knee condition was not present during service, and any 
current left knee condition is not attributable to any event, 
injury or disease during service.  





CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left knee condition, diagnosed as 
patellofemoral syndrome, are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).



Factual Background and Analysis

The Veteran in this case contends that his currently 
diagnosed left knee PFS is related to service.  As a 
preliminary matter, the Board observes that the Veteran 
frequently sought care at sick call for numerous injuries or 
ailments during his military career.  However, service 
treatment records (STRs) were negative for a diagnosis of or 
treatment for a left knee condition, to include PFS.  There 
is also no evidence of arthritis within one year after 
discharge from service.

The first pertinent post-service evidence of record is dated 
January 2003, approximately two months after discharge from 
service.  The Veteran was afforded a VA Compensation and 
Pension (C&P) examination at that time.  He denied a history 
of left knee trauma, but reported a gradual onset of left 
knee pain with sitting and climbing stairs.  Upon physical 
examination, the examiner noted that the medial patellar 
facet of the left knee was tender to palpation.  The patellar 
grind test was positive.  X-rays of the Veteran's left knee 
were normal.  The impression was left knee PFS.

The Veteran presented to a VA medical facility in July 2004 
with complaints of left knee pain for the previous five 
months.  Upon physical examination, the examiner found 
evidence of painful motion on range of motion testing.  The 
impression was left knee arthralgia.  The examiner 
subsequently ordered magnetic resonance imaging (MRI) of the 
left knee.  

The Board notes that an MRI of the left knee was ordered to 
rule out a meniscal tear.  A careful review of a MRI report 
dated October 2004 revealed that the MRI report referenced 
findings pertinent to the right knee.  It is unclear if the 
MRI was conducted on the left knee and the report mistakenly 
referred to the right knee, or if the MRI was in fact 
conducted on the right knee.  In any event, the results were 
interpreted to show a normal knee joint without evidence of 
internal derangement.  A small Baker's cyst, however, was 
noted.

Associated with the claims file is a VA primary care note 
dated May 2006.  A notation documenting a "Baker cyst LEFT 
KNEE / SMALL SIZE" was included on a list of the Veteran's 
"active problems."

The Veteran was afforded another VA C&P examination in 
October 2008.  The Veteran reported a past medical history 
significant for left knee pain.  He stated that the onset of 
this pain occurred in 2002 when he injured his left knee 
while going up and down the stairs of a two-floor building.  
The Veteran described the course of this pain since its onset 
as intermittent with remissions.  Upon physical examination, 
the examiner observed evidence of crepitation and tenderness.  
An MRI scan of the left knee showed no evidence of a Baker's 
cyst.  However, it was noted that there were "intrameniscal 
hyperintensities" involving the posterior horn of the medial 
meniscus that appeared to extend close to the articular 
surface.  The impression was left knee PFS, no Baker's cyst.

The examiner further indicated that PFS was a common cause of 
knee pain and was the result of imbalances in the forces 
controlling patellar tracking during knee flexion and 
extension, particularly with overloading the joint.  Risk 
factors included overuse, trauma, muscle dysfunction, tight 
lateral restraints, patellar hypermobility, and poor 
quadriceps flexibility.  In this case, the examiner concluded 
that the Veteran's left knee condition "is not at least as 
likely as not" related to his period of active military 
service, particularly where, as here, the STRs are negative 
for a diagnosis of or treatment for such a condition and the 
first evidence of treatment for PFS occurred after discharge 
from service.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Veteran's STRs are negative for 
a diagnosis of or treatment for a left knee condition in 
service, to include PFS, nor is there evidence of arthritis 
within one year after discharge from service.  Pain alone is 
not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing his opinion that 
his currently diagnosed left knee PFS is related to service.  
The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
observing symptoms such as knee pain or decreased motion, if 
any, but he is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause of these conditions.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were 
negative for a diagnosis of or treatment for a left knee 
condition.  There was also no evidence of arthritis within 
one year after discharge from service.  Furthermore, there 
was no evidence of continuity of symptoms after service, nor 
is there any competent, probative evidence linking the 
currently diagnosed left knee PFS to service.  The Board is 
aware that the Veteran self-reported a continuity of 
symptomatology since service during the pendency of this 
claim; however, he also made clear at the time of the most 
recent VA C&P examination that the course of his pain since 
onset in 2002 was "intermittent with remissions."  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.
 
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability after service, 
relating the Veteran's left knee PFS to service on a direct 
basis would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  As 
previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  

In this case, there is competent medical evidence showing 
diagnosed left knee PFS, but there is no competent, probative 
medical evidence to link this condition, which occurred after 
discharge from service, to the Veteran's period of active 
service.  There is also no evidence of arthritis within one 
year of service.  Thus, the Veteran is not entitled to 
service connection for left knee PFS, and the claim must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  
    
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In October 2003, following the initial unfavorable decision 
on the claim by the AOJ, the Veteran was provided with 
complete notice of what type of information and evidence was 
needed to substantiate his service connection claim for a 
left knee condition, and he was provided with notice, in 
November 2007, of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal.  The Veteran's claim was subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case issued in December 2008.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded VA 
examinations in connection with the current claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for a left knee condition is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


